Name: Commission Regulation (EEC) No 2591/90 of 6 September 1990 on the issuing of import licences for preserved cultivated mushrooms originating in China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 244/22 Official Journal of the European Communities 7. 9 . 90 COMMISSION REGULATION (EEC) No 2591/90 of 6 September 1990 on the issuing of import licences for preserved cultivated mushrooms originating in China whereas the issuing of licences qualifying for the exemp ­ tion from the additional amount provided for in Article 2 of Regulation (EEC) No 1796/81 should accordingly be suspended, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of preserved cultivated mushrooms ('), Having regard to Commission Regulation (EEC) No 1707/90 of 22 June 1990 laying down detailed rules for the application of Regulation (EEC) No 1796/81 on imports of preserved cultivated mushrooms from third countries (2), and in particular Article 5 (4) thereof, Whereas Commission Regulation (EEC) No 2428/90 of 21 August 1990 (3) adjusted, until 31 December 1990, the allocation of the global quantity fixed by Article 3 of Regulation (EEC) No 1796/81 ; Whereas Article 5 (4) of Regulation (EEC) No 1707/90 provides that if the quantities for which licences have been applied for exceed the balance available for a supplier country after the reserve has been used the Commission is to fix a single percentage figure by which the quantities applied for are to be reduced ; Whereas quantities of cultivated preserved mushrooms originating in China and applied for on 3 and 4 September 1990 exceed the quantities available ; whereas the extent to which licences may be issued may accor ­ dingly be determined ; Whereas the quantities for which licences have been issued have reached the annual amount granted to China ; Article 1 Import licences for preserved cultivated mushrooms falling within CN code 2003 10 10 originating in China, applied for on 3 and 4 September 1990 and forwarded to the Commission on 5 September 1990 shall be issued, the endorsement laid down in Article 7 of Regulation (EEC) No 1707/90 being indicated, for up to 6,57 % of the quantity applied for. The issuing of licences for the products referred to in the first paragraph which may qualify for exemption from the additional amount provided for in Article 2 of Regulation (EEC) No 1796/81 is hereby suspended for applications lodged from 5 September 1990 . Article 2 This Regulation shall enter into force on 7 September 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 September 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 183, 4. 7. 1981 , p. 1 . 0 OJ No L 158, 23. 6. 1990, p. 34. (3) OJ No L 228, 22. 8 . 1990, p. 16.